Title: To George Washington from Edmund Randolph, 6 November 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia Novr 6. 1794.
        
        The two copies are completed; and I pledge myself, that the transcribers are as silent on the contents as the grave.
        
        Colo. Griffin tells me, that Parker and Blount are feeling the pulse of the members upon the article of expence, incurred by the late expedition. This circumstance enables me to say to you, without forcing an opportunity, that I am determined, let it cost what labour it may, to follow with answers all the observations of Mr Bache’s correspondents on the matter of the Speech. I hold the present to be in some degree a new æra in our government; and that if the measures, which you will impart to congress, be properly supported against misrepresentation, you will establish perfect tranquillity to the government: and (what to my private feelings is truly interesting) your administration will be found to have passed thro’ a trying crisis with dignity. You will, I am sure, believe me, when I say, that the fame of him, who has so long been my patron, is more dear to me, than any connection with any other man. I am carried into this remark by foreseeing, that the fermentation of parties will be great during this session; and that I may not trouble you again with any thing personal, I will just add, that a review of your administration, which is all but finished, will appear, without some unforeseen impediment, soon after the rising of congress. With the most affectionate attachment & respect I have the honor, sir, to be yr mo. ob. serv.
        
          Edm: Randolph
        
      